

116 HRES 433 IH: Affirming that trade is an integral part of the United States economy and the importance of the United States-Mexico economic relationship.
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 433IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Stanton (for himself, Mrs. Kirkpatrick, Mr. Grijalva, and Mr. Gallego) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONAffirming that trade is an integral part of the United States economy and the importance of the
			 United States-Mexico economic relationship.
	
 Whereas trade is foundational to the United States economy and maintaining healthy trade relationships is essential to creating new jobs and maintaining a prosperous economy;
 Whereas Mexico is one of the United States most important trading partners, recently surpassing China as our country’s top trading partner for 2019;
 Whereas trade with Mexico accounted for 14.5 percent of all United States trade in 2018; Whereas approximately 60,000 United States companies export to Mexico, roughly one-third of which are small- and medium-sized businesses;
 Whereas President Donald Trump has indicated that it is a viable strategy to impose a tariff on all imports from Mexico that would increase over time;
 Whereas the Department of Commerce estimated that if a 5 percent tariff on all imported goods from Mexico—which totaled $346,500,000,000—had been imposed last year, it would have created a potential tax increase on United States businesses and consumers of $17,000,000,000;
 Whereas if the tariffs increased to 25 percent, the tax burden imposed on United States consumers and businesses would soar to $86,000,000,000;
 Whereas if the tariffs are implemented on Mexican imports, Mexico could retaliate by imposing tariffs on United States exports—which last year alone reached more than $265,000,000,000—further harming United States workers, businesses, and consumers;
 Whereas Mexico was the largest supplier of agricultural imports to the United States in 2018, with a total of $26,000,000,000 worth of produce and processed fruits and vegetables, and any tariff imposed on these goods would likely be passed to United States consumers and families; and
 Whereas the imposition of tariffs would create economic uncertainty and potential retaliatory tariffs could cause an unexpected supply chain disruption, likely leading to work stoppages at United States auto and manufacturing plants, and risking the furlough of United States workers and the shutdown of production lines: Now, therefore, be it
	
 That the House of Representatives— (1)affirms that trade is an integral part of the United States economy;
 (2)affirms the importance of the United States-Mexico economic relationship; (3)affirms that Mexico is an essential trading ally; and
 (4)opposes the implementation of tariffs on all goods imported from Mexico. 